DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2021 has been considered by the Examiner.
Claim Objections
Claims 1-9 are objected to because of the following informalities:  Applicant may wish to review the claim for language completeness from translation.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (JP 09-273609) in view of Xie et al. (US 2018/0187763).
Takizawa discloses and shows a gear device comprising: 
an internal gear; 
an external gear having flexibility and configured to partially mesh with the internal gear and rotate around a rotation axis relatively to the internal gear; and 
a wave generator configured to come into contact with an inner circumferential surface of the external gear and move a meshing position of the internal gear and the external gear in a circumferential direction around the rotation axis, wherein 
the external gear includes a cylinder section, a diaphragm extending to a radial direction outer side of the cylinder section, and an annular boss section coupled to an outer circumferential end side of the diaphragm, 
the diaphragm includes a first coupling section coupled to an end portion of the cylinder section, a second coupling section coupled to an inner circumferential surface of the boss section, and a diaphragm main body coupled to the first coupling section and the second coupling section, and 
t(C)>t(A), where t(A) represents thickness of an inner circumferential end of the diaphragm and t(C) represents thickness of the outer circumferential end (para. 0014 of English translation defines diaphragm surfaces 23a and 23b at Fig. 3 as straight lines, thus having an equal thickness from the inner circumferential end to the outer circumferential end).
Takizawa does not specify any ratio of the length of the cylinder section to the length of the diaphragm section.  Xie teaches a harmonic drive gear device wherein a ratio of length from one opening end of the cylinder section to a surface of the diaphragm on an opposite side of the opening end in the rotation axis direction (30mm + thickness of diagram) to length from the outer circumferential surface of the boss section coupled to the second coupling section to an outer circumferential surface of the cylinder section in the radial direction ((60mm/2) – T2 – radial dimension of boss) is 1.0 or more and 5.0 or less.  The Xie gear device allows for the stiffness to be adjusted flexibly, vibration and noise elimination while providing even stress distribution on its flexible wheel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Takizawa gear device with the dimensional features of Xie for similar purposes.
Regarding claim 2, 0.7<t(A)/t(C)=1.  
Regarding claim 9, Takizawa describes the use of speed reducers (harmonic drive gear devices) for use in robots.  One of ordinary skill, knowledge and sense (enough to design, manufacture and use robotics) would have easily recognized that it would be desirous to use harmonic drive gear devices between two members, one being configured to rotate relative to the other and with a driving source configured to output the driving force to the gear device.
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658